
	

113 HR 223 IH: John Tanner Fairness and Independence in Redistricting Act
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 223
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit States from carrying out more than one
		  Congressional redistricting after a decennial census and apportionment, to
		  require States to conduct such redistricting through independent commissions,
		  and for other purposes.
	
	
		1.Short Title; Finding of
			 Constitutional Authority
			(a)Short
			 TitleThis Act may be cited
			 as the John Tanner Fairness and
			 Independence in Redistricting Act.
			(b)FindingCongress finds that it has the authority to
			 establish the terms and conditions States must follow in carrying out
			 Congressional redistricting after an apportionment of Members of the House of
			 Representatives because—
				(1)the authority
			 granted to Congress under article I, section 4 of the Constitution of the
			 United States gives Congress the power to enact laws governing the time, place,
			 and manner of elections for Members of the House of Representatives; and
				(2)the authority
			 granted to Congress under section 5 of the fourteenth amendment to the
			 Constitution gives Congress the power to enact laws to enforce section 2 of
			 such amendment, which requires Representatives to be apportioned among the
			 several States according to their number.
				2.Limit on
			 congressional redistricting after an apportionmentThe
			 Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and
			 to provide for congressional redistricting, approved December 14, 1967
			 (2 U.S.C. 2c), is amended by adding at the end the following: A State
			 which has been redistricted in the manner provided by law after an
			 apportionment under section 22(a) of the Act entitled An Act to provide
			 for the fifteenth and subsequent decennial censuses and to provide for an
			 apportionment of Representatives in Congress, approved June 18, 1929 (2
			 U.S.C. 2a), may not be redistricted again until after the next apportionment of
			 Representatives under such section, unless a court requires the State to
			 conduct such subsequent redistricting to comply with the Constitution or to
			 enforce the Voting Rights Act of
			 1965 (42 U.S.C. 1973 et seq.)..
		3.Requiring
			 Redistricting to be Conducted Through Plan of Independent State Commission or
			 Plan of Highest State Court
			(a)Use of Plan
			 Required
				(1)In
			 generalNotwithstanding any other provision of law, any
			 Congressional redistricting conducted by a State shall be conducted in
			 accordance with—
					(A)the redistricting
			 plan developed by the independent redistricting commission established in the
			 State, in accordance with section 4; or
					(B)if the plan
			 developed by such commission is not enacted into law, the redistricting plan
			 selected by the highest court in the State or developed by a United States
			 district court, in accordance with section 5.
					(2)Other criteria
			 and procedures permittedNothing in this Act or the amendments
			 made by this Act may be construed to prohibit a State from conducting
			 Congressional redistricting in accordance with such criteria and procedures as
			 the State considers appropriate, to the extent that such criteria and
			 procedures are consistent with the applicable requirements of this Act and the
			 amendments made by this Act.
				(b)Conforming
			 AmendmentSection 22(c) of the Act entitled An Act to
			 provide for the fifteenth and subsequent decennial censuses and to provide for
			 an apportionment of Representatives in Congress, approved June 18, 1929
			 (2 U.S.C. 2a(c)), is amended by striking in the manner provided by the
			 law thereof and inserting: in the manner provided by the John
			 Tanner Fairness and Independence in Redistricting Act.
			4.Independent
			 Redistricting Commission
			(a)Administrative
			 Matters
				(1)Appointment of
			 membersEach State shall establish an independent redistricting
			 commission composed of—
					(A)a chair, who shall
			 be appointed by majority vote of the other members of the commission;
			 and
					(B)an equal number of
			 members (but not fewer than 1) from each of the following categories:
						(i)Members appointed
			 by a member of the upper house of the State legislature who represents the
			 political party with the greatest number of seats in that house.
						(ii)Members appointed
			 by a member of the upper house of the State legislature who represents the
			 political party with the second greatest number of seats in that house.
						(iii)Members appointed by a member of the lower
			 house of the State legislature who represents the political party with the
			 greatest number of seats in that house.
						(iv)Members appointed
			 by a member of the lower house of the State legislature who represents the
			 political party with the second greatest number of seats in that house.
						(2)Special rule for
			 States with unicameral legislatureIn the case of a State with a
			 unicameral legislature, the independent redistricting commission established
			 under this subsection shall be composed of—
					(A)a chair, who shall
			 be appointed by majority vote of the other members of the commission;
			 and
					(B)an equal number of
			 members (but not fewer than 2) from each of the following categories:
						(i)Members appointed by a member of the
			 legislature who shall be selected by the chair of the Government Affairs
			 Committee of the legislature to represent the State political party whose
			 candidate for chief executive of the State received the greatest number of
			 votes on average in the 3 most recent general elections for that office.
						(ii)Members appointed by a member of the
			 legislature who shall be selected by the chair of the Government Affairs
			 Committee of the legislature to represent the State political party whose
			 candidate for chief executive of the State received the second greatest number
			 of votes on average in the 3 most recent general elections for that
			 office.
						(3)EligibilityAn
			 individual is eligible to serve as a member of an independent redistricting
			 commission if—
					(A)as of the date of
			 appointment, the individual is registered to vote in elections for Federal
			 office held in the State, and was registered to vote in the 2 most recent
			 general elections for Federal office held in the State;
					(B)the individual did not hold public office
			 or run as a candidate for election for public office, or serve as an employee
			 of a political party or candidate for election for public office, at any time
			 during the 4-year period ending on the December 31 preceding the date of
			 appointment; and
					(C)the individual certifies that he or she
			 will not run as a candidate for the office of Representative in the Congress
			 until after the next apportionment of Representatives under section 22(a) of
			 the Act entitled An Act to provide for the fifteenth and subsequent
			 decennial censuses and to provide for an apportionment of Representatives in
			 Congress, approved June 18, 1929 (2 U.S.C. 2a).
					(4)VacancyA
			 vacancy in the commission shall be filled in the manner in which the original
			 appointment was made.
				(5)DeadlineEach State shall establish a commission
			 under this section, and the members of the commission shall appoint the
			 commission’s chair, not later than the first February 1 which occurs after the
			 chief executive of a State receives the State apportionment notice.
				(6)Appointment of
			 chair required prior to development of redistricting planThe
			 commission may not take any action to develop a redistricting plan for the
			 State under subsection (b) until the appointment of the commission’s chair in
			 accordance with paragraph (1)(E).
				(7)Requiring all
			 meetings to be open to publicThe commission shall hold each of
			 its meetings in public.
				(8)Internet
			 siteAs soon as practicable after establishing the commission,
			 the State shall establish and maintain a public Internet site for the
			 commission which meets the following requirements:
					(A)The site is
			 updated continuously to provide advance notice of commission meetings and to
			 otherwise provide timely information on the activities of the
			 commission.
					(B)The site contains
			 the most recent available information from the Bureau of the Census on
			 voting-age population, voter registration, and voting in the State, including
			 precinct-level and census tract-level data with respect to such information, as
			 well as detailed maps reflecting such information.
					(C)The site includes
			 interactive software to enable any individual to design a redistricting plan
			 for the State on the basis of the information described in subparagraph (B), in
			 accordance with the criteria described in subsection (b)(1).
					(D)The site permits
			 any individual to submit a proposed redistricting plan to the commission, and
			 to submit questions, comments, and other information with respect to the
			 commission’s activities.
					(b)Development of
			 Redistricting Plan
				(1)CriteriaThe
			 independent redistricting commission of a State shall develop a redistricting
			 plan for the State in accordance with the following criteria:
					(A)Adherence to the
			 one person, one vote standard and other requirements imposed
			 under the Constitution of the United States.
					(B)To the greatest extent mathematically
			 possible, ensuring that the population of each Congressional district in the
			 State does not vary from the population of any other Congressional district in
			 the State (as determined on the basis of the total count of persons of the most
			 recent decennial census conducted by the Bureau of the Census).
					(C)Consistency with
			 any applicable requirements of the Voting Rights Act of 1965 and other Federal
			 laws.
					(D)To the greatest
			 extent practicable, the maintenance of the geographic continuity of the
			 political subdivisions of the State which are included in the same
			 Congressional district, in the following order of priority:
						(i)The
			 continuity of counties or parishes.
						(ii)The
			 continuity of municipalities.
						(iii)The continuity
			 of neighborhoods (as determined on the basis of census tracts or other relevant
			 information).
						(E)To the greatest
			 extent practicable, maintaining compact districts (in accordance with such
			 standards as the commission may establish).
					(F)Ensuring that
			 districts are contiguous (except to the extent necessary to include any area
			 which is surrounded by a body of water).
					(2)Factors
			 prohibited from considerationIn developing the redistricting
			 plan for the State, the independent redistricting commission may not take into
			 consideration any of the following factors, except to the extent necessary to
			 comply with the Voting Rights Act of 1965:
					(A)The voting history
			 of the population of a Congressional district, except that the commission may
			 take such history into consideration to the extent necessary to comply with any
			 State law which requires the establishment of competitive Congressional
			 districts.
					(B)The political
			 party affiliation of the population of a district.
					(C)The residence of
			 incumbent Members of the House of Representatives in the State.
					(3)Solicitation of
			 public input in development of plansThe commission shall solicit and take into
			 consideration comments from the public in developing the redistricting plan for
			 the State by holding meetings in representative geographic regions of the State
			 at which members of the public may provide such input, and by otherwise
			 soliciting input from the public (including redistricting plans developed by
			 members of the public) through the commission Internet site and other
			 methods.
				(4)Public notice of
			 plans prior to submission to legislatureNot fewer than 7 days prior to submitting a
			 redistricting plan to the legislature of the State under subsection (c)(1), the
			 commission shall post on the commission Internet site and cause to have
			 published in newspapers of general circulation throughout the State a notice
			 containing the following information:
					(A)A detailed version
			 of the plan, including a map showing each Congressional district established
			 under the plan and the voting age population by race of each such
			 district.
					(B)A statement
			 providing specific information on how the adoption of the plan would serve the
			 public interest.
					(C)Any dissenting
			 statements of any members of the commission who did not approve of the
			 submission of the plan to the legislature.
					(c)Submission of
			 Plans to Legislature
				(1)In
			 generalAt any time prior to the first November 1 which occurs
			 after the chief executive of the State receives the State apportionment notice,
			 the commission may submit redistricting plans developed by the commission under
			 this section to the legislature of the State.
				(2)Consideration of
			 plan by legislatureAfter receiving any redistricting plan under
			 paragraph (1), the legislature of a State may—
					(A)approve the plan
			 as submitted by the commission without amendment and forward the plan to the
			 chief executive of the State; or
					(B)reject the
			 plan.
					(3)Enactment of
			 plan
					(A)In
			 generalA redistricting plan developed by the commission shall be
			 considered to be enacted into law only if the plan is forwarded to the chief
			 executive of the State pursuant to paragraph (2)(A) and—
						(i)the
			 chief executive approves the plan as forwarded by the legislature without
			 amendment; or
						(ii)the
			 chief executive vetoes the plan and the legislature overrides the veto in
			 accordance with the applicable law of the State, except that at no time may the
			 plan be amended.
						(B)Special
			 ruleIn the case of a State in which the chief executive is
			 prohibited under State law from acting on a redistricting plan, a redistricting
			 plan developed by the commission shall be considered to be enacted into law
			 if—
						(i)the
			 plan is submitted to the legislature of the State; and
						(ii)the
			 legislature approves the plan as submitted by the commission without
			 amendment.
						(d)Requiring
			 Majority Approval For ActionsThe independent redistricting
			 commission of a State may not submit a redistricting plan to the State
			 legislature, or take any other action, without the approval of at least a
			 majority of its members given at a meeting at which at least a majority of its
			 members are present.
			(e)Termination
				(1)In
			 generalThe independent redistricting commission of a State shall
			 terminate on the day after the date of the first regularly scheduled general
			 election for Federal office which occurs after the chief executive of the State
			 receives the State apportionment notice.
				(2)Preservation of
			 recordsThe State shall ensure that the records of the
			 independent redistricting commission are retained in the appropriate State
			 archive in such manner as may be necessary to enable the State to respond to
			 any civil action brought with respect to Congressional redistricting in the
			 State.
				5.Selection of Plan
			 by Courts
			(a)State
			 Court
				(1)Submission and
			 selection of planIf a redistricting plan developed by the
			 independent redistricting commission of a State is not enacted into law under
			 section 4(c)(3) by the first November 1 which occurs after the chief executive
			 of the State receives the State apportionment notice, the commission may submit
			 redistricting plans developed by the commission in accordance with section 4 to
			 the highest court of the State, which may select and publish one of the
			 submitted plans to serve as the redistricting plan for the State.
				(2)No modification
			 of plan permittedThe highest court of a State may not modify any
			 redistricting plan submitted under this subsection.
				(b)Federal
			 Court
				(1)Failure of State
			 court to select plan
					(A)Notice to court
			 if plan not selected by State courtIf a State court to whom redistricting
			 plans have been submitted under subsection (a) does not select a plan to serve
			 as the redistricting plan for the State under such subsection on or before the
			 first December 1 which occurs after the chief executive of the State receives
			 the State apportionment notice, the State shall file a notice with the United
			 States district court for the district in which the capital of the State is
			 located.
					(B)Development and
			 selection of plan by Federal courtNot later than 30 days after
			 receiving a notice from a State under subparagraph (A), the court shall develop
			 and publish a final redistricting plan for the State.
					(2)Failure of State
			 to establish commission
					(A)In
			 generalIf a State does not establish an independent
			 redistricting commission under section 4 by the first September 1 which occurs
			 after the chief executive of the State receives the State apportionment
			 notice—
						(i)the
			 State may not establish the commission; and
						(ii)the United States district court for the
			 district in which the capital of the State is located shall develop and publish
			 a final redistricting plan for the State not later than the first December 1
			 which occurs after the chief executive of the State receives the State
			 apportionment notice.
						(B)Determination of
			 failure to establish commissionFor purposes of subparagraph (A),
			 a State shall be considered to have failed to establish an independent
			 redistricting commission by the date referred to in such subparagraph if a
			 chair of the commission has not been appointed on or before such date.
					(3)CriteriaIt
			 is the sense of Congress that, in developing a redistricting plan for a State
			 under this subsection, the district court should adhere to the same terms and
			 conditions that applied to the development of the plan of the commission under
			 section 4(b).
				(c)Access to
			 Information and Records of CommissionA court which is required
			 to select, publish, or develop a redistricting plan for a State under this
			 section shall have access to any information, data, software, or other records
			 and material used by the independent redistricting commission of the State in
			 carrying out its duties under this Act.
			6.Special Rule For
			 Redistricting Conducted Under Order of Federal CourtIf a Federal court requires a State to
			 conduct redistricting subsequent to an apportionment of Representatives in the
			 State in order to comply with the Constitution or to enforce the
			 Voting Rights Act of 1965, sections
			 4 and 5 shall apply with respect to the redistricting, except that—
			(1)the deadline for
			 the establishment of the independent redistricting commission and the
			 appointment of the commission’s chair (as described in section 4(a)(5)) shall
			 be the expiration of the 30-day period which begins on the date of the final
			 order of the Federal court to conduct the redistricting;
			(2)the deadline for
			 the submission of redistricting plans to the legislature by the commission, and
			 the date of the termination of the commission (as described in section 4(c)(1)
			 and section 4(e)) shall be the expiration of the 150-day period which begins on
			 the date of the final order of the Federal court to conduct the
			 redistricting;
			(3)the deadline for
			 the selection and publication of the plan by the highest court of the State (as
			 described in section 5(a)) shall be the expiration of the 180-day period which
			 begins on the date of the final order of the Federal court to conduct the
			 redistricting; and
			(4)the deadline for the selection and
			 publication of the plan by the district court of the United States (as
			 described in section 5(b)) shall be the expiration of the 210-day period which
			 begins on the date of the final order of the Federal court to conduct the
			 redistricting.
			7.Payments to
			 States For carrying out Redistricting
			(a)Authorization of
			 PaymentsSubject to subsection (d), not later than 30 days after
			 a State receives a State apportionment notice, the Election Assistance
			 Commission shall make a payment to the State in an amount equal to the product
			 of—
				(1)the number of
			 Representatives to which the State is entitled, as provided under the notice;
			 and
				(2)$150,000.
				(b)Use of
			 FundsA State shall use the payment made under this section to
			 establish and operate the State’s independent redistricting commission, to
			 implement the State redistricting plan, and to otherwise carry out
			 Congressional redistricting in the State.
			(c)No Payment to
			 States With Single MemberThe Election Assistance Commission
			 shall not make a payment under this section to any State which is not entitled
			 to more than one Representative under its State apportionment notice.
			(d)Requiring
			 Establishment of Commission as Condition of PaymentThe Election
			 Assistance Commission may not make a payment to a State under this section
			 until the State certifies to the Commission that the State has established an
			 independent redistricting commission, and that a chair of the commission has
			 been appointed, in accordance with section 4.
			(e)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary for payments under
			 this section.
			8.State
			 Apportionment Notice DefinedIn this Act, the State apportionment
			 notice means, with respect to a State, the notice sent to the State from
			 the Clerk of the House of Representatives under section 22(b) of the Act
			 entitled An Act to provide for the fifteenth and subsequent decennial
			 censuses and to provide for an apportionment of Representatives in
			 Congress, approved June 18, 1929 (2 U.S.C. 2a), of the number of
			 Representatives to which the State is entitled.
		9.No
			 Effect on Elections for State and Local OfficeNothing in this Act or in any amendment made
			 by this Act may be construed to affect the manner in which a State carries out
			 elections for State or local office, including the process by which a State
			 establishes the districts used in such elections.
		10.Effective
			 DateThis Act and the
			 amendments made by this Act shall apply with respect to any Congressional
			 redistricting which occurs after the regular decennial census conducted during
			 2020.
		
